On Rehearing.
HAWTHORNE, Justice.
As stated on first hearing, in this proceeding three separate parcels or tracts of land owned by D. H. Sanders Realty Company, Inc., were expropriated for a highway right of way by the State of Louisiana through the Department of Highways. We granted a rehearing “limited to a consideration of the value of Tracts Nos. 1-1 and 1-2”, fixed by our decree at $690.00. In all other respects the application for a rehearing was denied.
After the case had been fixed for argument on rehearing, a motion was filed by all parties in which it was stipulated and agreed that the value of Tracts Nos. 1-1 and 1-2 is $3895.00, and that the award for these two tracts should be increased to this amount. Accordingly we shall amend our decree so that the amount awarded for Tracts Nos. 1-1 and 1-2 will be increased from $690.00 to $3895.00.
For the reasons assigned, our original decree is now amended to increase the total amount awarded to the defendant D. H. Sanders Realty Company, Inc., for all three tracts expropriated to $22,141.00. In all other respects our original decree is final.